Citation Nr: 1505703	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in relevant part, denied entitlement to service connection for post lumbar compression (claimed as a low back condition), and continued the 50 percent disability rating for service-connected PTSD.

In August 2012 decision, the Board remanded the Veteran's claims on appeal for further development.  The Board additionally disposed of other service connection and increased rating claims in that decision.

In July 2014, the RO granted a total rating for compensation based on individual unemployability (TDIU), effective December 17, 2011, the day after the Veteran's reported last day of work.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran has a low back disability that was at least as likely as not incurred in active service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

The Veteran clearly suffers from a current low back disability.  A September 2012 VA examination diagnosed degenerative disc disease (DDD), status post lumbar laminectomy, and described the presence of arthritis on imaging studies.  Osteoarthritis was additionally described in a May 2006 private report from UConn Health Center.

The Veteran's service treatment records (STRs) show that he was injured as a result of landmine explosion in Vietnam in January 1968.  He provided a detailed statement in July 2007, describing the onset of low back pain shortly after the explosion.  Given the Veteran's record of combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  These provisions create a presumption that a combat Veteran's reports of injuries sustained in combat are correct.  These provisions apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The record contains multiple contentions from the Veteran that he has suffered from low back pain since the time of the initial onset of back pain following the landmine explosion.  A July 1982 VA examination report noted periods of treatment for chronic low back pain.  During his September 2012 VA examination the Veteran noted that he always had back pain after his separation from service.

The Veteran's reports are consistent with the medical evidence of record, including STRs and post-service treatment records, and he is competent to report symptoms of chronic back pain.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of chronic low back pain has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

The September 2012 VA examiner provided a negative opinion with respect to this claim; she did not, however, consider the Veteran's credible and competent reports and other evidence of record of a continuity of low back pain symptomatology since service.  Rather, the examiner based the opinion on an inaccurate factual premise; that chronic back pain was not shown until 2004.  The examiner's opinion is of only minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion supports the Veteran's claim to the extent that it implies a nexus would have been found if a continuity of symptomatology had been considerd

All doubt with respect to this claim is resolved in the Veteran's favor and the claim for service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a back disability is granted.


REMAND

Review of VA treatment records dated in March 2013 reveals that the Veteran began assisting group therapy sessions to treat his service-connected PTSD sometime between January and March 2013.  Treatment records pertaining to group therapy sessions have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).

During a March 2013 psychological treatment session, the Veteran insinuated that his PTSD was worse than reflected during the most recent VA examination.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain complete VA mental health treatment records, to include records pertaining to PTSD group therapy sessions, dated since January 2013 from the Bay Pines VA Healthcare System.

2.  Thereafter, schedule the Veteran for a new VA examination to assess the severity of his PTSD.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

